Citation Nr: 0027800	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including claimed as secondary to a service-
connected low back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including claimed as secondary to service-connected 
disabilities.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1992.

The instant appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied 
claims for service connection for a nervous disorder and a 
cervical spine disorder, and from a February 2000 rating 
decision which denied a TDIU claim.

The claim for entitlement to TDIU is discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  Competent medical evidence of a link between service or a 
service-connected disorder, including his L5-S1 herniated 
nucleus pulposus with radiculopathy and lumbar paravertebral 
myositis, and a current cervical spine disorder has not been 
submitted.

2.  The veteran is service-connected for L5-S1 herniated 
nucleus pulposus, clinical L5-S1 radiculopathy, lumbar 
paravertebral myositis; hiatal hernia with gastroesophageal 
reflux; and high blood pressure.

3.  Competent medical evidence of a nexus between a mood 
disorder, including depression, and the veteran's current 
medical condition, specifically his back problems, has been 
received.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a cervical spine disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish that his claims for a cervical spine disorder 
and a psychiatric disorder are well grounded on a direct 
basis, the veteran must produce competent evidence, as to 
each, of (1) a current disability; (2) a disease or injury 
which was incurred in or aggravated by service; and (3) a 
nexus between the disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  A claim for secondary service connection, like all 
claims, must be well grounded.  Jones v. West, 12 Vet. App. 
383, 385 (1999); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  A secondary service connection claim is well 
grounded only if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Cervical spine disorder

The Board has reviewed all the evidence of record.  Service 
medical records are silent as to complaints, treatment, or 
diagnosis referable to a cervical spine disorder.  Post-
service evidence includes a February 1995 private magnetic 
resonance imaging (MRI) of the cervical spine which showed 
C5-6 and C6-7 midline posterior disc protrusion causing mild 
anterior compression of the spinal cord.  The post-service 
evidence also includes VA treatment records dated from 1993 
to 1997 and a May 1997 private medical certification.

Thus, two of the Epps criteria, listed above, have not been 
satisfied.  First, there is no competent evidence that a 
cervical spine disease or injury was incurred in or 
aggravated by service.  Second, competent medical evidence 
has not submitted of a nexus between service and the current 
cervical spine problems.  A review of the record does not 
reveal any evidence from a competent medical authority that 
connects the veteran's current cervical spine problems to 
service or an in-service injury.

In any event, the veteran has not contended that service 
connection for a cervical spine disorder is warranted on a 
direct basis.  Instead, he has asserted that his current 
cervical spine disorder is due to his service-connected low 
back disorder.  However, the Board does not find that the 
claim is well grounded on a secondary basis either.  A review 
of the record does not reveal any evidence from a competent 
medical authority which connects the cervical spine disorder 
to the service-connected low back disability.  The only 
evidence which tends to show such a connection are the 
statements of the veteran and his representative.  In this 
connection, both he and his representative are laypersons, 
and as such, are not competent as to the medical causes of 
his conditions. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.

Psychiatric disorder

In this case, the veteran asserts that he has "a nerve 
condition" due to all of his service-connected disabilities.  
The veteran is presently service-connected for L5-S1 
herniated nucleus pulposus, clinical L5-S1 radiculopathy, 
lumbar paravertebral myositis; hiatal hernia with 
gastroesophageal reflux; and high blood pressure.  In 
addition, he has been diagnosed with depression, including by 
an October 1996 VA examiner.  Moreover, to the degree that 
April 1996 VA treatment records appear to reflect that the 
veteran has a mood disorder and depression associated with 
his medical condition, specifically his back disorder, the 
Board believes that competent evidence of a current 
psychiatric disability associated with a service-connected 
disability has been received.  The Board concludes, 
therefore, that the veteran's claim for service connection 
for a psychiatric disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In addition, 
the Board finds that additional development by the RO is 
needed before the Board can proceed in adjudicating this 
claim on the merits.


ORDER

The claim for entitlement to service connection for a 
cervical spine disorder is denied.

The issue of entitlement to service connection for a 
psychiatric disorder is well-grounded.  To this extent only, 
the appeal is granted.


REMAND

The VA has a duty to assist veterans who have submitted 
well-grounded claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999); Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997).  This duty to assist includes the 
duty to develop facts when the record before the Board is 
inadequate.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes an obligation to obtain medical records, 
especially those within the control of the federal 
government.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This development may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's claim for service connection for a 
psychiatric disorder, an examination which addresses the 
etiology of any diagnosed psychiatric disorder is needed.  
Regarding the veteran's claim for TDIU, it is noted that, 
while the veteran has undergone numerous VA examinations in 
recent years, those examination reports do not include an 
opinion by an examiner regarding the extent of functional and 
industrial impairment caused solely by the veteran's service-
connected disorders.  While the veteran presently meets the 
combined rating required under 38 C.F.R. § 4.16(a), it is 
unclear whether his service-connected disabilities alone 
render him unemployable.  When a TDIU claim is presented, a 
VA examining physician should generally address the extent of 
functional and industrial impairment from the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 231 (1994); Martin (Roy) v. Brown, 4 Vet. App. 136 
(1993).  Under these circumstances, further evaluation is 
warranted.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  The RO should contact the VA Medical 
Center in San Juan, the Commonwealth of 
Puerto Rico, and request copies of all 
records of treatment that the veteran has 
received since May 1997.

2.  Thereafter, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of any 
current psychiatric disability that he 
may have.  All necessary tests should be 
conducted.  The claims file should be 
made available to the examiner for 
review.  After reviewing all the evidence 
of record, including any additional 
evidence received pursuant to paragraph 1 
of this Remand as well as the post-
service medical evidence such as the 
April 1996 VA treatment records, the 
examiner discuss the nature of any 
current psychiatric disorder found on 
examination and should provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disability is related to any 
or all of the veteran's service-connected 
disabilities.  

3.  The RO should also afford the veteran 
an appropriate VA examination so as to 
provide an opinion concerning the extent 
of functional and industrial impairment 
resulting from the veteran's service-
connected hypertension, hiatal hernia 
with gastroesophageal reflux, and 
herniated nucleus pulposus with 
radiculopathy at L5-S1 and lumbar 
paravertebral myositis.  The opinion 
should address whether his service-
connected disabilities alone are so 
disabling as to render him unemployable.  
A complete rationale for any opinion 
expressed should be provided.  All 
necessary tests should be conducted.  The 
claims file should be made available to 
the examiner for review.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
should be implemented.

5.  The RO should then review the entire 
record and determine whether service 
connection for a psychiatric disorder is 
warranted and whether TDIU benefits are 
warranted.  If either of the RO's 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



